               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:16-cv-00168-MR
            (CRIMINAL CASE NO. 1:00-cr-00047-MR-WCM-2)


ERIC ALFONZO HARTGROVE,          )
                                 )
              Petitioner,        )
                                 )
vs.                              )                            ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [CV Doc. 1]1 and the Government’s Motion

to Dismiss Petitioner’s Motion to Vacate [CV Doc. 7]. The Petitioner is

represented by Ann Hester of the Federal Defenders of Western North

Carolina.

I.    BACKGROUND
      On July 11, 2000, Petitioner Eric Alfonzo Hartgrove (“Petitioner”) was

charged, along with four co-defendants, in a Bill of Indictment with one count



1 Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 1:16-cv-00168-MR, or the letters “CR,” denoting that the
document is listed on the docket in the criminal case file number 1:00-cr-00047-MR-
WCM-2.
of conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951

(Count One); two counts of Hobbs Act robbery and aiding and abetting the

same, in violation of 18 U.S.C. §§ 1951, 2 (Counts Five and Ten); one count

carrying and brandishing of a firearm during and in relation to the charge in

Count Five of Hobbs Act robbery and aiding and abetting the same, in

violation of 18 U.S.C. §§ 924(c), 2 (Count Six); one count of carrying and

brandishing a firearm during and in relation to the charge in Count Ten of

Hobbs Act robbery, in violation of 18 U.S.C. § 924(c) (Count Eleven); one

count of conspiracy to possess with intent to distribute cocaine and cocaine

base in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count Thirteen); one

count of carrying and brandishing of a firearm during the drug-trafficking

offense and aiding and abetting the same, in violation of 18 U.S.C. §§ 924(c),

2 (Count Fourteen); and two counts of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (Counts 16 and 18). [CR Doc.

3: Sealed Indictment].

      The Indictment lists Petitioner’s § 924(c) charges in Counts Six and

Eleven as related to “a crime of violence, that is, the violation of Title 18,

United States Code, Section 1951, set forth in” Counts Five and Ten,

respectively. There is no reference to 18 U.S.C. § 2 in Counts Six or Eleven

as a possible predicate offense. Petitioner’s § 924(c) charges in Counts Six


                                      2
and Eleven are, therefore, specifically limited to the charge in Counts Five

and Ten for Hobbs Act robbery, not for aiding and abetting Hobbs Act

robbery.

         On August 18, 2000, Petitioner and the Government entered into a

Plea Agreement, pursuant to which Petitioner agreed to plead guilty to

Counts One (Hobbs Act robbery conspiracy), Five (Hobbs Act robbery and

aiding and abetting Hobbs Act robbery), and Six and Eleven (both § 924(c)’s

with Hobbs Act robbery predicates) and the Government agreed to dismiss

any remaining counts against the Petitioner.                [CR Doc. 51 at 1: Plea

Agreement]. On August 24, 2000, Petitioner pleaded guilty in accordance

with the Plea Agreement. [CR Doc. 54: Entry and Acceptance of Guilty Plea].

         The Petitioner’s sentencing hearing was held on March 1, 2001, before

the Honorable Lacy H. Thornburg, United States District Judge.2 The Court

sentenced Petitioner to terms of imprisonment of 50 months on each of

Counts One and Five, to be served concurrently; a term of 50 months’

imprisonment on Count Six and 200 months’ imprisonment on Count Eleven,

both to run consecutively to any other term of imprisonment imposed in the

Judgment, for a total term of 300 months’ imprisonment. [CR Doc. 124 at 2:

Judgment]. Judgment on this conviction was entered on March 23, 2001.


2   Following Judge Thornburg’s retirement, this matter was reassigned to the undersigned.
                                              3
[Id.]. Petitioner did not file a direct appeal from this Judgment.

      On June 15, 2016, Petitioner filed a Motion to Vacate Sentence under

28 U.S.C. § 2255, arguing that his convictions under 18 U.S.C. § 924(c) are

invalid under Johnson v. United States, 135 S. Ct. 2551 (2015). [CV Doc.

1]. The Court conducted an initial screening of Petitioner’s Motion and

ordered the Government to respond. [CV Doc. 2]. Upon the request of the

Government, this matter was stayed pending the Fourth Circuit’s decision in

United States v. Ali, No. 15-4433, and United States v. Simms, No. 15-4640.

[CV Doc. 4]. The Fourth Circuit then ordered that Ali would be held in

abeyance pending the Supreme Court’s decision in United States v. Davis,

No. 18-431. On the Government’s request, this matter was in turn stayed

pending Davis. [CV Doc. 6]. The Supreme Court decided Davis on June 24,

2019. The next day this Court lifted the stay and ordered the Government to

respond to the Petitioner’s motion by August 23, 2019. The Government

timely filed a motion to dismiss Petitioner’s § 2255 motion to vacate. [CV

Doc. 7]. The Petitioner responded to the Government’s motion [Doc. 8] and

the Government replied [Doc. 11].

      This matter is now ripe for disposition.




                                       4
II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings” in order to determine

whether the petitioner is entitled to any relief on the claims set forth therein.

After examining the record in this matter, the Court finds that the motion to

vacate can be resolved without an evidentiary hearing based on the record

and governing case law. See Raines v. United States, 423 F.2d 526, 529

(4th Cir. 1970).

III.   DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his

original sentence “was imposed in violation of the Constitution or laws of the

United States, or [when] the court was without jurisdiction to impose such

sentence.” 28 U.S.C. § 2255(a). The Petitioner claims argues he is entitled

to relief on these grounds because, under Johnson, his convictions on

Counts Six and Eleven were imposed in violation of the Constitution and laws

of the United States. [CV Doc. 1 at 1-2].

       In Johnson, the Supreme Court struck down the Armed Career

Criminal Act’s (ACCA) residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as

unconstitutionally vague and held that enhancing a sentence under the


                                        5
ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime

punishable by a term of imprisonment exceeding one year that “otherwise

involves conduct that presents a serious potential risk of physical injury to

another.”   18 U.S.C. § 924(e)(2)(B).         Accordingly, under Johnson, a

defendant who was sentenced to a statutory mandatory minimum term of

imprisonment based on a prior conviction that satisfies only the residual

clause of the “violent felony” definition is entitled to relief from his sentence.

The Supreme Court has held that Johnson applies retroactively to claims

asserted on collateral review. Welch v. United States, 136 S. Ct. 1257, 1265

(2016).

      The Petitioner argues his § 924(c) convictions are invalid under

Johnson. [Doc. 1 at 1]. Section 924(c) criminalizes the use of a firearm in

furtherance of a “crime of violence.” Under § 924(c), a crime is one of

violence if it either “has an element the use, attempted use, or threatened

use of physical force against the person or property of another,” (the “force

clause”) or “by its nature involves a substantial risk that physical force against

the person or property of another may be used in the course of committing

the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(B).




                                        6
      In short, the Petitioner argues that because § 924(c)’s residual clause

“is functionally indistinguishable from the ACCA’ residual clause,” which was

found to be unconstitutionally vague, Petitioner’s conviction for Hobbs Act

robbery can qualify as a § 924(c) “crime of violence” only under the force

clause. [Doc. 1 at 5]. Three years after the Petitioner filed his motion to

vacate, the Supreme Court decided United States v. Davis, 139 S. Ct. 2319

(2019). In Davis, the Supreme Court specifically held the residual clause of

§ 924(c)’s definition of “crime of violence” is “unconstitutionally vague.” 139

S. Ct. at 2336. As such, Petitioner’s convictions on Counts Six and Eleven

are valid only if Hobbs Act robbery qualifies as a “crime of violence” under §

924(c)’s force clause. Recently, the Fourth Circuit squarely concluded that

“Hobbs Act robbery constitutes a crime of violence under the force clause of

Section 924(c).” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019).

As such, Petitioner’s § 924(c) convictions predicated on Hobbs Act robbery

are valid.

      In response to the Government’s motion to dismiss, Petitioner argues

for the first time that Petitioner’s § 924(c) convictions were predicated on

both Hobbs Act robbery and aiding and abetting Hobbs Act robbery. [See




                                       7
Doc. 8 at 1, 3-8].3 Further, Petitioner argues that, under the circumstances

here, the Court must assume Petitioner’s convictions were predicated on the

“least serious” charge of aiding and abetting Hobbs Act robbery. [Id. at 5-8].

Petitioner argues that aiding and abetting Hobbs Act robbery is not a “crime

of violence” “because, like conspiracy to commit Hobbs Act robbery, it does

not ‘invariably require the actual, attempted, or threatened use of force.’”

[Doc. 8 at 3-4 (quoting United States v. Simms, 914 F.3d 229, 233-34 (4th

Cir. 2019)]. This argument, however, is factually and legally unsupported.

       First, as noted supra, the Indictment specifically limits Petitioner’s §

924(c) predicates to Hobbs Act robbery and does not include aiding and

abetting Hobbs Act robbery. [CR Doc. 3 at 3, 6]. As such, Petitioner pleaded

guilty to and Petitioner was convicted of a violation of § 924(c) predicated on

Hobbs Act robbery.

       Second, even if Petitioner’s § 924(c) convictions were predicated on

aiding and abetting Hobbs Act robbery, the convictions are still valid. Aiding

and abetting is not itself a federal offense, but merely “describes the way in

which a defendant's conduct resulted in the violation of a particular law.”

United States v. Ashley, 606 F.3d 135, 143 (4th Cir. 2010); see 18 U.S.C. §



3 This claim is not even mentioned in the Petition, [CV Doc. 1], and no motion to amend the
claim has been filed.
                                               8
2(a) (providing that “[w]hoever commits an offense against the United States

or aids, abets, counsels, commands, induces or procures its commission, is

punishable as a principal”). United States v. Barefoot, 754 F.3d 226, 239

(4th Cir. 2014); United States v. Jaensch, 665 F.3d 83, 96 (4th Cir. 2011)

(“Under 18 U.S.C. § 2(b), individuals who aid, abet, command, or induce a

crime are punishable as principals.”).

      “Because an aider and abettor is responsible for the acts of the

principal as a matter of law, an aider and abettor of a Hobbs Act robbery

necessarily commits all of the elements of a principal Hobbs Act robbery.” In

re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016). Aiding and abetting Hobbs

Act robbery, therefore, also qualifies as a crime of violence under the force

clause of Section 924(c). Id.; United States v. Grissom, 760 Fed. App’x 448,

454 (7th Cir. 2019) (holding that, because aiding and abetting is an

alternative theory of liability for an offense, one who aided and abetted a

Hobbs Act robbery still committed a predicate crime of violence under §

924(c)); United States v. McKelvey, 773 Fed. App’x 74, 75 (3d Cir. 2019)

(same).

     As such, Petitioner’s convictions under 18 U.S.C. § 924(c) on Counts

Six and Eleven are valid because Hobbs Act robbery is a “crime of violence”

under § 924(c)’s force clause.      Further, even if Petitioner’s § 924(c)


                                         9
convictions were predicated on aiding and abetting Hobbs Act robbery, they

would still be valid. The Court will, therefore, grant the Government’s motion

to dismiss Petitioner’s § 2255 motion to vacate.



IV.   CONCLUSION

      Having concluded that Petitioner’s convictions under § 924(c) are valid,

the Court will grant the Government’s motion to dismiss.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of

appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.




                                       10
                                                  ORDER

                       IT IS, THEREFORE, ORDERED that Petitioner’s § 2255 Motion to

              Vacate, Set Aside, or Correct Sentence [Doc. 1] is DENIED and DISMISSED

              and the Government’s Motion to Dismiss Petitioner’s Motion to Vacate [Doc.

              7] is GRANTED.

                       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

              Governing Section 2254 and Section 2255 Cases, this Court declines to

              issue a certificate of appealability.

                       IT IS SO ORDERED.

Signed: September 27, 2019




                                                      11
